Citation Nr: 0905917	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to April 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran was provided a Travel Board hearing in December 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's involvement with the VA medical system began 
with her VA compensation and pension psychiatric examination 
in April 2006.  The report associated with this examination 
notes that the Veteran had not previously seen a 
psychiatrist, but that her primary care provider had 
prescribed Prozac.  Following this examination, the Veteran 
was next seen by a VA psychiatrist in September 2006, at 
which time her Prozac dosage was increased.  

After her September 2006 dosage increase, the Veteran's 
medications were adjusted on several occasions.  A January 
2007 VA psychiatric note documents that Prozac was 
discontinued due to weight gain.  A February 2007 psychiatric 
note shows that at that time the Veteran was off Prozac since 
her last visit and that it was planned that the Veteran would 
start topiramate following abdominal surgery.  In March 2007 
Prozac was reinstated and topiramate was continued.  

At her December 2007 Board hearing, the Veteran testified 
that her psychiatric medications had been increased and that 
she was then taking Prozac daily, as well as lorazepam for 
anxiety.  She testified that her condition had worsened over 
the last couple of years and that she had regularly sought 
treatment through VA.  She also related that she had not seen 
her VA psychiatrist since her divorce proceedings began and 
thought that the VA psychiatrist would give her further 
medication upon hearing of her pending divorce.  She stated 
that she was willing to report for further VA examination if 
warranted.  

The Veteran's testimony regarding the worsening of her 
psychiatric disorder and increased medication indicates that 
her depressive disorder may have increased in severity since 
her last VA examination.  When it is indicated that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); 
see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Because the record 
indicates that the severity of the symptomatology associated 
with the Veteran's depressive disorder may have increased in 
severity, remand for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's up-to-
date VA treatment records beginning March 
2007 to the present and associate them 
with the claims folder.

2.  Schedule the Veteran for a VA mental 
health examination to determine the 
current severity of her service-connected 
depressive disorder.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive assessments 
of all psychiatric symptoms.  The examiner 
must comment upon the presence or absence, 
and the frequency or severity of the 
Veteran's symptoms due to her depressive 
disorder.  The examiner must also enter a 
complete multiaxial evaluation, and assign 
a GAF score, together with an explanation 
of what the score represents in terms of 
her psychological, social, and 
occupational functioning.  A complete 
rationale for all opinions must be 
provided.

3.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim.  If this claim remains 
denied, the Veteran and her representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto before this 
case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




